DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species,
(detected molecule): a. protein; and 
(additional method steps): method a. and further comprising step(s) listed in claim 11 in the reply filed on September 20, 2022 is acknowledged, as well as noted during the Interview mailed October 11, 2022.

3.	Claims 1-13 are pending.
Claims 1-13 with species, (detected molecule): a. protein; and 
(additional method steps): method a. and further comprising step(s) listed in claim 11 are examined on the merits.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:  the chemotherapy agent referenced in claims 9 and 10 is not of record in the parent document/ national stage application, 15/546,223 (filed July 25, 2017)/ PCT/AU2016/050040 (January 27, 2016), hence these claims are afforded the priority date of the instant application, June 12, 2020.

5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/546,223, filed on July 25, 2017.  However, the chemotherapy agent referenced in claims 9 and 10 is not of record in the foreign application, AU2015900219 (January 27, 2015), hence these claims are afforded the priority date of the instant application, June 12, 2020.
Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see for example, page 10, section 0044; page 26, section 0087. Applicant should review the entire disclosure. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
7.	Claims 2 and 6 objected to because of the following informality:  the recitation “operations” is not a conventional term of the art when setting forth methodology or method procedure.  It is recommended that Applicants identify the order of procedure with the term, steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 2 recites the limitation "the operations (a), (b), and (c)…" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.







Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	The claimed invention is directed to non-statutory subject matter.  The claim(s) 1-4, 9 and 11-13 does/do not fall within at least one of the four categories of patent eligible subject matter because they read on a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more.
	The claimed invention (claims 1-4, 9 and 11-13) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. The claim(s) recite(s) a method for detecting Annexin A2 (ANXA2) protein in plasma in a biological sample from a human subject that is higher than the reference expression level for Annexin A2 is indicative that the subject has early stage ovarian cancer. This judicial exception is not integrated into a practical application because gathering information and observing differences between a biological sample from a subject and a reference standard required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. 
	And while the claims note step (d), an administration step that step does not identify which subject will receive the therapeutic treatment, quite unlike the method steps recited in claim 5. Hence, the administration step is not integrated.
The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception.  Claim 1 describes the relationship between the Annexin A2 protein expression level in a subject’s sample and a reference expression level, wherein a higher level within the subject’s sample is indicative of the subject has early stage ovarian cancer.
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the higher level of Annexin A2 is detected in the subject there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
And while the claims note step (d), an administration step that step does not identify which subject will receive the therapeutic treatment, quite unlike the method steps recited in claim 5. Hence, the administration step of record in claim 1 does not practically apply the judicial exception.
	Step 2B:  there is no inventive concept present in the clams.  The steps of analyzing, assessing and comparing the level of Annexin A2 protein in a plasma sample is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and the higher level of Annexin A2 protein identifies an individual as suffering from early stage ovarian cancer. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 1-4 is drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting increased expression level of Annexin A2 in a plasma sample from a human subject.  Differences between the expression level Annexin A2 protein within a subject’s plasma sample and reference standard, wherein the subject’s plasma sample having a greater expression protein level of Annexin A2 than said standard is indicative of subject suffering from early stage ovarian cancer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of complexes comprising candidate cancer biomarkers and binding agents has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus of incorporate a novel treatment based on the correlation. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “assessing” and “detecting”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce et al., US 2011/003875 A1 (published February 10, 2011/ IDS reference #2 on sheet 1 submitted June 12, 2020). Pierce discloses a method for diagnosing ovarian cancer or precancerous condition of the ovary with the detection of glycoproteins or cancer-specific biomarkers such as Annexin A2 (ANXA2) in a biological sample such as plasma with a glycospecific antibody, see page 1, sections 0008, 0012 and 0013; page 4, sections 0047 and 0048; page 6, section 0062; sections 0095 and 0096 on page 12; page 13, section 0104; and page 21, Table 4.  
“A reference or control sample (a noncancerous biological sample) is… analyzed and compared with the test sample from the subject with cancer or precancerous condition”, see section 0013 bridging pages 1 and 2. “The cancer-specific biomarker [protein] may be indicative of cancer or a precancerous condition by its presence, absence, increase in amount, decrease in amount, or differential glycosylation. Advances in proteomic methods now enable one to quantify a biomarker such that increases or decreases in the abundance of the biomarker, in addition to the complete presence or absence of the biomarker, may be indicative of the presence of cancer or a precancerous condition. Amounts of biomarker can be determined in absolute or relative terms. Accordingly, a glycoprotein biomarker may indicate the presence of cancer or a precancerous condition simply by its presence, absence or amount compared to a noncancerous sample or a predetermined level”, see page 4, sections 0047 and 0048. 
Pierce also discloses a method of treating a subject having cancer or a precancerous condition with chemotherapy, as well as other therapeutic agents, wherein treatment may commence after assessing the expression level of the ANXA2 protein, see page 15, 1st sentence in column 1 and Therapeutic Applications beginning at section 0117 and in particular section 0119.




Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al., US 2011/003875 A1 (published February 10, 2011/ IDS reference #2 on sheet 1 submitted June 12, 2020), and further in view of Monahan et al., US 2003/0087250 (published May 8, 2003/ IDS reference #1 on sheet 1 submitted June 12, 2020). Pierce teaches a method for diagnosing ovarian cancer or precancerous condition of the ovary with the detection of glycoproteins or cancer-specific biomarkers such as Annexin A2 (ANXA2) in a biological sample such as plasma with a glycospecific antibody, see page 1, sections 0008, 0012 and 0013; page 4, sections 0047 and 0048; page 6, section 0062; sections 0095 and 0096 on page 12; page 13, section 0104; and page 21, Table 4.  “A reference or control sample (a noncancerous biological sample) is… analyzed and compared with the test sample from the subject with cancer or precancerous condition”, see section 0013 bridging pages 1 and 2. “The cancer-specific biomarker [protein] may be indicative of cancer or a precancerous condition by its presence, absence, increase in amount, decrease in amount, or differential glycosylation. Advances in proteomic methods now enable one to quantify a biomarker such that increases or decreases in the abundance of the biomarker, in addition to the complete presence or absence of the biomarker, may be indicative of the presence of cancer or a precancerous condition. Amounts of biomarker can be determined in absolute or relative terms. Accordingly, a glycoprotein biomarker may indicate the presence of cancer or a precancerous condition simply by its presence, absence or amount compared to a noncancerous sample or a predetermined level”, see page 4, sections 0047 and 0048. 
Pierce also teaches a method of treating a subject having cancer or a precancerous condition with chemotherapy, as well as other therapeutic agents, wherein treatment may commence after assessing the expression level of the ANXA2 protein, see page 15, 1st sentence in column 1 and Therapeutic Applications beginning at section 0117 and in particular section 0119.
	Pierce does not teach the method, further comprising assessing the expression
level of Annexin A2 in plasma of the subject who has been administered the candidate therapeutic agent, as well as comparing the expression level of Annexin A2 in plasma of the subject who has been administered the candidate therapeutic agent with the expression level of Annexin A2 in plasma of an untreated subject having the early stage ovarian cancer.  Furthermore, Pierce does not teach the method, further comprising if the expression level of Annexin A2 in the subject who has been administered the candidate therapeutic agent is lower than the expression level of Annexin A2 in the untreated subject, continuing to administer the candidate therapeutic agent for treating early stage ovarian cancer.
However, Monahan teaches a therapeutic method for treating ovarian tumors using “chemotherapy, radiation therapy… gene therapy and biologic therapy such as administering antibodies and chemokines”, see page 2, section 0012; page 3, section 0026; and page 25, section 0209.  Monahan also teaches monitoring the effectiveness of treatment with detection of a candidate biomarker before and after treatment, as well as comparing the level of expression of a marker at different time points to determine further administration of a therapeutic agent, see page 2, section 0015; page 3, sections 0018-0039; and page 38, sections 0312-0314.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both the references to determine the expression level of an ovarian cancer biomarker, evaluate differences in the plasma at different time points and apply treatment to a subject with early stage ovarian cancer.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references in order to definitively determine candidate markers that provide guidance on possible clinical decisions and therapeutics influencing those choices.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references assessing differences between samples using candidate markers is useful in order to ascertain biomarkers’ potential impact on early stage ovarian cancer treatment, see both references in their entireties.   

18.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Noor Alia Lokman Dissertation (publicly available February 2014/ IDS reference #4 on sheet 2 submitted June 12, 2020), and further in view of Monahan et al., US 2003/0087250 (published May 8, 2003/ IDS reference #1 on sheet 1 submitted June 12, 2020). Lokman teaches an antibody diagnostic assay measuring Annexin A2 within plasma samples for the detection of ovarian disorders, see page 112, section 4.3.4.  The biological samples obtained from patients for said protein levels were compared with samples from individuals with benign gynaecological conditions, see page 111, section 4.3.1; sections 4.4.2, 4.4.4-4.4.6 spanning pages 113-115; and page 120. 
The dissertation does not teach a candidate therapeutic agent, such as a chemotherapeutic agent is administered to the subject expressing Annexin A2, as well as further comprising assessing the expression level of Annexin A2 in plasma of the subject who has been administered the candidate therapeutic agent, as well as comparing the expression level of Annexin A2 in plasma of the subject who has been administered the candidate therapeutic agent with the expression level of Annexin A2 in plasma of an untreated subject having the early stage ovarian cancer.  Furthermore, the Lokman dissertation does not teach the method, further comprising if the expression level of Annexin A2 in the subject who has been administered the candidate therapeutic agent is lower than the expression level of Annexin A2 in the untreated subject, continuing to administer the candidate therapeutic agent for treating early stage ovarian cancer.
However, Monahan teaches a therapeutic method for treating ovarian tumors using “chemotherapy, radiation therapy… gene therapy and biologic therapy such as administering antibodies and chemokines”, see page 2, section 0012; page 3, section 0026; and page 25, section 0209.  Monahan also teaches monitoring the effectiveness of treatment with detection of a candidate biomarker before and after treatment, as well as comparing the level of expression of a marker at different time points to determine further administration of a therapeutic agent, see page 2, section 0015; page 3, sections 0018-0039; and page 38, sections 0312-0314.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to determine the expression level of an ovarian cancer biomarker, evaluate differences in the plasma at different time points and apply treatment to a subject with early stage ovarian cancer.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references in order to definitively determine candidate markers that provide guidance on possible clinical decisions and therapeutics influencing those choices.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references assessing differences between samples using candidate markers is useful in order to ascertain biomarkers’ potential impact on early stage ovarian cancer treatment, see both references in their entireties.   

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-7PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



08 October 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643